   Case 1:18-cr-00166-PLM ECF No. 69-2 filed 10/15/18 PageID.460 Page 1 of 6



                             UNITED STATES OF AMERICA

                       IN THE WESTERN DISTRICT OF MICHIGAN

United States of America,                                File No. 1:18-cr-166
       Plaintiff,

       v.                                                Hon. Paul L. Maloney
                                                         U.S. District Court Judge
Daniel Dario Trevino (D-1)
       Defendant.
___________________________________________________________________/

       MOTION TO QUASH THE INDICTMENT DUE TO FEDERAL FUNDING
                            PROHIBITIONS

 Attachment 2 – Unpublished Eastern District Case, United States v. Bally, E.D. #17-cr-20135
                                     (Nov. 22, 2017)
        Case 1:18-cr-00166-PLM ECF No. 69-2 filed 10/15/18 PageID.461 Page 2 of 6



                2017 WL 5625896
  Only the Westlaw citation is currently available.
           United States District Court,                                                   A.
        E.D. Michigan, Southern Division.
                                                              On July 9, 2015, federal law enforcement agents executed
       UNITED STATES of America, Plaintiff,                   a search warrant on the defendant’s home and discovered
                      v.                                      (1) approximately 276 marijuana plants in four large grow
            Frank BALLY, Defendant.                           rooms in the basement; (2) clippings, seeds, and
                                                              processed marijuana; (3) a butane-fired hash oil
                 Case Number 17-20135                         laboratory; (4) thousands of dollars in U.S. currency; (5) a
                            |                                 money counter; (6) a glass sales case with various types
                   Signed 11/22/2017                          of marijuana for sale listed behind the counter and a jar
                                                              marked “donations”; and (7) handwritten records of the
Attorneys and Law Firms
                                                              defendant’s marijuana distribution. At the time of the
Kenneth R. Chadwell, U.S. Attorney’s Office, Detroit,         search, the defendant admitted to law enforcement
MI, for Plaintiff.                                            officers that he operates a marijuana growing facility in
                                                              his basement, he distributes the marijuana he grows to
   OPINION AND ORDER DENYING IN PART                          others, and he employs other people to assist him in the
     DEFENDANT’S MOTION TO DISMISS                            operation. He also admitted to possessing more marijuana
INDICTMENT AND SCHEDULING EVIDENTIARY                         than is permitted under state law.
                HEARING
                                                              A grand jury indicted Bally and a co-defendant for
DAVID M. LAWSON, United States District Judge                 conspiracy to distribute marijuana and hashish oil in
                                                              violation of 21 U.S.C. § 846 (Count 1) and possession
*1 Defendant Frank Bally is charged with violating the        with intent to distribute marijuana in violation of 21
federal Controlled Substances Act by growing and              U.S.C. § 841 (Count 2).
distributing marijuana. He contends that he has engaged
in that practice under the authority of the Michigan          Bally says that he suffers from severe and chronic back
Medical Marijuana Act (MMMA), Mich. Comp. Laws §§             and neck pain, degenerative disc disease of the cervical
333.26421, et seq. Presently before the Court is Bally’s      spine and lumbar spine, sciatica, and post-traumatic stress
motion to enjoin the prosecution and for other relief. He     disorder (PTSD). He states that he tried in vain to treat his
contends that a rider to an appropriations bill bars the      symptoms with prescription opioids and other
Department of Justice from preventing certain states—         psychotropic drugs, but medical marijuana proved to be
including Michigan—“from implementing their own State         the only effective treatment of his conditions. In order to
laws that authorize the use, distribution, possession, or     “legally” consume medical marijuana in Michigan, Bally
cultivation of medical marijuana.” Consolidated               is registered with the Michigan Department of
Appropriations Act, 2016, Pub. L. No. 114-113, § 542,         Community Health as both a patient and a caregiver under
129 Stat. 2242, 2332-33 (2015); Consolidated                  the MMMA. He has been a certified medical marijuana
Appropriations Act, 2017, Pub. L. No. 115-31, § 537, 131      user since February 2014 and possesses a registration
Stat. 135, 228 (2016).                                        card.

Appellate courts that have confronted this argument have
acknowledged its validity in varying degrees, without
providing much guidance to district courts in how to
                                                                                           B.
approach the issue. This Court believes that the first step
is to determine whether Bally’s conduct in fact complies      *2 The MMMA became effective in December 2008
with Michigan law. Therefore, before finally adjudicating     following a citizen-initiated ballot proposal that was
the motion, the parties will appear for a hearing on that     approved by Michigan voters. The law did not create a
question.                                                     right for all Michigan residents to use marijuana, but it
                                                              did authorize its medical use by certain qualifying
                            I.                                individuals. It also allowed “caregivers” to grow and
                                                              furnish marijuana to patients. See People v. Kolanek, 491
The basic facts of the case are straightforward, and mimic
                                                              Mich. 382, 393-94, 817 N.W.2d 528, 536-37 (2012).
several other federal marijuana prosecutions previously
brought in Michigan and in other states that have enacted
                                                              Using and possessing marijuana remains a crime under
medical marijuana laws.
                                                              Michigan law. But the MMMA establishes two
                                                              affirmative defenses to such state prosecutions. The first
        Case 1:18-cr-00166-PLM ECF No. 69-2 filed 10/15/18 PageID.462 Page 3 of 6


defense, under section 4 of the Act, could more accurately                   Justice may be used, with respect to
be characterized as an immunity provision. Section 4                         the States of ... Michigan ... [and 31
states that “[a] qualifying patient who ... possesses a                      other states and the District of
registry identification card is not subject to arrest,                       Columbia] to prevent such States
prosecution, or penalty in any manner ..., provided that                     from implementing their own State
the qualifying patient possesses an amount of marihuana                      laws that authorize the use,
that does not exceed a combined total of 2.5 ounces of                       distribution,      possession,      or
usable marihuana and usable marihuana equivalents, and,                      cultivation of medical marijuana.
if the qualifying patient has not specified that a primary
caregiver will be allowed under state law to cultivate           *3 Consolidated and Further Continuing Appropriations
marihuana for the qualifying patient, 12 marihuana plants        Act, 2015, Pub. L. No. 113-235, § 538, 128 Stat. 2130,
kept in an enclosed, locked facility.” Mich. Comp. Laws §        2217. Congress enacted an essentially identical rider in
333.26424(a). A qualified caregiver is allowed to possess        the appropriations acts for the following two fiscal years.
those quantities of usable marijuana and plants for up to        See Consolidated Appropriations Act, 2016, Pub. L. No.
five registered qualifying patients. Mich. Comp. Laws §          114-113, § 542, 129 Stat. 2242, 2332-33 (2015);
333.26424(b).                                                    Consolidated Appropriations Act, 2017, Pub. L. No. 115-
                                                                 31, § 537, 131 Stat. 135, 228 (2016).
The second affirmative defense is found in section 8 of
the MMMA. That defense (unlike the section 4 defense)            Bally argues that the DOJ’s expenditure of funds to
does not depend on the quantity of marijuana possessed.          prosecute him in this case violates Congress’s restriction
Instead, the accused person, who may be a patient or             in the appropriations rider and ought to be enjoined. He
caregiver, must prove, first, that a physician has given an      makes additional arguments that the indictment should be
opinion that the patient “is likely to receive therapeutic or    dismissed because marijuana’s classification in the
palliative benefit from the medical use of marihuana to          Controlled Substances Act violates both the Commerce
treat or alleviate the patient’s serious or debilitating         Clause and the defendant’s Equal Protection rights under
medical condition” or its symptoms. Mich. Comp. Laws §           the Fifth Amendment.
333.26428(a)(1). The opinion must come from a
physician who performed a “full assessment” of the
patient’s history and condition “in the course of a bona
fide physician-patient relationship.” Ibid. The physician’s
                                                                                             II.
examination and statement must occur “before the
commission of the offense.” Kolanek, 491 Mich. at 408,
817 N.W.2d at 543. Second, the amount of marijuana
possessed or cultivated “was not more than was                                               A.
reasonably necessary to ensure the uninterrupted
availability of marihuana for the purpose of treating or         Section 8 of the MMMA does not furnish Bally a defense
alleviating the patient’s serious or debilitating medical        to this federal prosecution. Marijuana is designated as a
condition or symptoms.” Mich. Comp. Laws §                       Schedule I drug by the federal Controlled Substances Act
333.26428(a)(2). Third, the activity—possessing,                 (CSA). 21 U.S.C. § 812(c)(c)(10). Manufacturing and
growing, cultivating, etc. marijuana—must have been              dispensing it is a federal crime. 18 U.S.C. § 841(a),
directed at “treat[ing] or alleviat[ing] the patient’s serious   (b)(1)(D). By the terms of the CSA, marijuana is
or debilitating medical condition or symptoms.” Mich.            “contraband for any purpose,” and, “if there is any
Comp. Laws § 333.26428(a)(3).                                    conflict between federal and state law” on marijuana
                                                                 legislation, “federal law shall prevail” under the authority
Bally does not claim immunity from state prosecution             of the Supremacy Clause. Gonzales v. Raich, 545 U.S. 1,
under section 4. He does argue, however, that his conduct        27, 29 (2005). Nothing in Michigan’s Medical Marijuana
was lawful under Michigan law because he satisfies all           Act can change that.
the requirements of section 8 of the MMMA.
                                                                 Bally’s request for an injunction, however, is not entirely
                                                                 novel. Several defendants across the country, primarily in
                                                                 the Ninth and Sixth circuits, have attempted to parlay the
                                                                 congressional appropriations prohibitions into prosecution
                             C.                                  bars when the conduct might be lawful under a state’s
                                                                 medical marijuana laws. And last year, in United States v.
In 2014, Congress included the following rider in an
                                                                 McIntosh, 833 F.3d 1163 (9th Cir. 2016), the Ninth
omnibus appropriations bill:
                                                                 Circuit addressed “whether criminal defendants may
                                                                 avoid prosecution for various federal marijuana offenses
             None of the funds made available                    on the basis of [the riders] that prohibit[ ] the United
             in this Act to the Department of                    States Department of Justice from spending funds to
        Case 1:18-cr-00166-PLM ECF No. 69-2 filed 10/15/18 PageID.463 Page 4 of 6


prevent states’ implementation of their own medical                         laws    that     address  medical
marijuana laws.” Id. at 1168. That court held that                          marijuana or those that regulate
injunctions might be appropriate in certain cases, if not to                medical marijuana, but it did not.
enjoin the marijuana law prosecutions themselves, then at                   Instead, it chose to proscribe
least “to enjoin the DOJ from spending funds from the                       preventing        states     from
relevant appropriations acts on such prosecutions.” Id. at                  implementing laws that authorize
1172.                                                                       the use, distribution, possession,
                                                                            and    cultivation    of  medical
In McIntosh, defendants in ten consolidated cases were                      marijuana.
indicted for violating the CSA and sought dismissal on
the grounds that the riders prevented the DOJ from             Id. at 1178 (emphasis added).
prosecuting them in light of their states’ medical
marijuana laws. The court began its reasoning with a           In remanding the cases, the Ninth Circuit noted that “if
citation of the Appropriations Clause, U.S. Const. art. I, §   DOJ wishes to continue these prosecutions, Appellants
9, cl. 7, noting that “ ‘no money can be paid out of the       are entitled to evidentiary hearings to determine whether
Treasury unless it has been appropriated by an act of          their conduct was completely authorized by state law, by
Congress.’ ” Id. at 1174 (quoting Office of Pers. Mgmt. v.     which we mean that they strictly complied with all
Richmond, 496 U.S. 414, 424 (1990)). Examining the             relevant conditions imposed by state law.” Id. at 1179.
plain language of the appropriations rider, the court          The court also instructed district courts to “consider the
declared that the DOJ is prohibited “from spending             temporal nature of the lack of funds” in fashioning a
money on actions that prevent the Medical Marijuana            remedy for any violation of the rider. Ibid.
States’ giving practical effect to their state laws that
authorize the use, distribution, possession, or cultivation    Since McIntosh, at least two courts in this district have
of medical marijuana.” Id. at 1176. The court noted that       applied the Ninth Circuit’s reasoning in adjudicating
even though the DOJ took no legal action against the           defendants’ motions for evidentiary hearings and to
Medical Marijuana States mentioned in the appropriations       enjoin the prosecutions. In United States v. Samp, No. 16-
riders, by prosecuting individuals who engage in conduct       CR-20263, 2017 WL 1164453 at *1 (E.D. Mich. Mar. 29,
permitted by the states’ medical marijuana laws, the DOJ       2017), the defendant filed a motion for injunctive relief to
“has prevented the state from giving practical effect to its   enjoin the government from prosecuting him for
law providing for non-prosecution of individuals who           knowingly possessing a firearm while being an unlawful
engage in the permitted conduct.” Id. at 1177. An              user of a controlled substance. The court ordered an
injunction prohibiting the DOJ from spending funds for         evidentiary hearing to determine “whether Samp was
that purpose, the court believed, could be appropriate.        complying with the Michigan medical marijuana law.” Id.
However, the court declined to decide “exactly how the         at *2. After the hearing and further briefing, the court
district courts should resolve claims that DOJ is spending     concluded, among other findings, that at the time the
money ... in violation an of an appropriations rider ...       government seized marijuana from Samp’s home, the
tak[ing] no view on the precise relief required and            defendant possessed 632.31 grams, well in excess over
leav[ing] that issue to the district courts in the first       the 425.24 gram limit expressed in the MMMA. Id. at *6.
instance.” Id. at 1172 n.2.                                    Apparently applying section 4 of the MMMA, the court
                                                               found the government showed by a preponderance of the
*4 Defendants “who had failed to comply fully with state       evidence that Samp possessed and personally used
law” were not given much leeway. Instead, the court            marijuana in a way that did not comply with the MMMA,
explained,                                                     thus foreclosing his request for injunctive relief. Id. at *8.

            DOJ does not prevent the                           In United States v. Ragland, No. 15-CR-20800, 2017 WL
            implementation of rules authorizing                2728796 at *1 (E.D. Mich. June 26, 2017), the defendant
            conduct when it prosecutes                         was charged with four counts related to the manufacture
            individuals who engage in conduct                  and possession of destructive devices and explosive
            unauthorized under state medical                   materials, after law enforcement officers discovered
            marijuana laws. Individuals who do                 marijuana plants growing in his backyard and “curing” in
            not strictly comply with all state-                the basement while investigating an explosion on the
            law conditions regarding the use,                  defendant’s property. Id. at *1. The defendant admitted to
            distribution,   possession,     and                regular medical marijuana use and informed the officers
            cultivation of medical marijuana                   that the explosives served to deter others from stealing his
            have engaged in conduct that is                    plants. Ibid. Two of the counts required the use of
            unauthorized, and prosecuting such                 marijuana as an element of proof, and the defendant
            individuals does not violate § 542.                argued his use of marijuana was legal under the MMMA,
            Congress could easily have drafted                 asking the court to enjoin his prosecution as to those two
            § 542 to prohibit interference with                counts. Ibid. The court concluded that no hearing was
        Case 1:18-cr-00166-PLM ECF No. 69-2 filed 10/15/18 PageID.464 Page 5 of 6


required, because Ragland’s conduct was unlawful under          upset federal law on the subject. Raich, 545 U.S. at 29.
federal law regardless of his compliance with the               Second, the nature of the relief sought shapes the
MMMA. Id. at *3 (“Even without the element of                   allocation of the burden of proof. In United States v.
marijuana use, the Government alleges that Ragland still        Samp, the court held that the burden of proof was on the
engaged in illegal conduct: the possession of an                government to show Samp was not strictly compliant with
unregistered destructive device and creation of a               the state’s medical marijuana laws. 2017 WL 1164453 at
substantial risk of injury through the use of an explosive      *2. The court reasoned that the government always bears
device.”). The court found no basis to entertain the            the burden of demonstrating guilt of a crime. Ibid. (citing
defendant’s request to enjoin the prosecution.                  In re Winship, 397 U.S. 358, 362 (1970)). But the purpose
                                                                of this hearing is not to determine guilt or innocence; it is
*5 Other courts have allowed hearings, however, when            to determine whether the defendant is entitled to an
the issues focused on the defendant’s “strict compliance”       injunction barring the use of DOJ funds on this
with the state’s medical marijuana laws. See United States      prosecution. As a general rule, “[t]he party seeking a
v. Gentile, No. 12-CR-00360, 2017 WL 1437532 (E.D.              preliminary injunction bears the burden of justifying such
Cal. Apr. 24, 2017) (granting the defendant’s request for       relief.” McNeilly v. Land, 684 F.3d 611, 615 (6th Cir.
an evidentiary hearing, placing the burden of proof on the      2012). There is no reason why that general rule should not
defendant, and finding that defendant failed to strictly        apply here. Third, to show entitlement to that injunction,
comply with California’s Medical Marijuana Laws);               Bally must show that his “conduct was completely
United States v. Daleman, No. 11-CR-00385, 2017 WL              authorized by state law, by which [is meant] that [he]
1256743 at *4 (E.D. Cal. Feb. 17, 2017) (suggesting             strictly complied with all relevant conditions imposed by
McIntosh requires district courts to grant defendants           state law.” McIntosh, 833 F.3d at 1179 (emphasis added).
evidentiary hearings to determine compliance).                  Therefore, Bally must show, at a minimum, that he has
                                                                satisfied each element of the section 8 defense under the
The Court believes that an evidentiary hearing is               MMMA to account for all of the marijuana that the
appropriate here. The defendant is charged with growing         government contends was illegally manufactured or
and distributing marijuana, and he says that his activity       distributed. The elements of that section 8 defense have
was confined to the strictures of the MMMA. If the              been expounded by the Michigan appellate courts, and the
prosecution is allowed to spend money to secure the             Court and the parties will be governed accordingly. See
defendant’s conviction, it conceivably will have violated       People v. Kolanek, 491 Mich. at 408, 817 N.W.2d at 543;
section 542, which “prohibits DOJ from spending funds           People v. Hartwick, 498 Mich. 192, 233, 870 N.W.2d 37,
from relevant appropriations acts for the prosecution of        59 (2015).
individuals who engaged in conduct permitted by the
State Medical Marijuana Laws and who fully complied             *6 There are other factors that must be considered when
with such laws.” McIntosh, 833 F.3d at 1177                     deciding to issue an injunction. Concerned Pastors for
                                                                Soc. Action v. Khouri, 217 F. Supp. 3d 960, 962-63 (E.D.
The purpose of the evidentiary hearing, however, is not as      Mich. 2016) (identifying as the relevant factors “whether
the defendant apparently believes. He argues that, under        (1) the moving party has demonstrated a substantial
McIntosh, he is entitled to an evidentiary hearing to           likelihood of success on the merits; (2) the moving party
present prima facie evidence of each element of his             will suffer irreparable injury without the injunction; (3)
section 8 defense. He also believes that upon showing           the preliminary injunction will cause substantial harm to
such prima facie evidence, he is entitled to present an         others; and (4) the public interest will be served if the
affirmative defense to the charges to the factfinder. That      injunction issues”) (citing Bays v. City of Fairborn, 668
is incorrect. The sole purpose of the evidentiary hearing to    F.3d 814, 818–19 (6th Cir. 2012)). However, because “the
which the McIntosh court referred is for the court to           failure to show a likelihood of success on the merits is
decide whether the DOJ is violating the appropriations          generally fatal,” ibid., the evidentiary hearing will focus
rider, thus providing a basis for enjoining the spending of     on Bally’s strict compliance with the MMMA.
funds. The hearing is not a forum for the defendant to
present an affirmative defense to the federal charges
brought against him. See United States v. Daleman, No.
11-CR-00385, 2017 WL 1256743 at *7, n.6 & 7 (E.D.
Cal. Feb. 2, 2017) (“[I]t cannot be said that defendant                                      B.
Daleman is presenting an affirmative defense to the
                                                                The defendant also advances two constitutional
pending federal charges by way of his motion to enjoin ...
                                                                challenges to the CSA. First, the defendant not only
defendant’s motion does not present an affirmative
                                                                argues that the CSA exceeds Congress’s power under the
defense to be presented to and considered by a jury at
                                                                Commerce Clause, but also urges the Court to question
trial.”). That is a distinction with an important difference.
                                                                the application of Gonzalzez v. Raich in light of the
                                                                appropriations riders and the Ninth Circuit’s opinion in
First, establishing a section 8 defense will not absolve the
                                                                McIntosh. The Supreme Court in Raich notably held that
defendant of a federal drug crime. Michigan law cannot
                                                                “the CSA is a valid exercise of federal power” pursuant to
        Case 1:18-cr-00166-PLM ECF No. 69-2 filed 10/15/18 PageID.465 Page 6 of 6


the Commerce Clause. 545 U.S. at 9. The Court noted that        a controlled substance, or at least as a Schedule I
“[o]ur case law firmly establishes Congress’s power to          controlled substance.” 2014 WL 12676320 at *3. In
regulate purely local activities that are part of an            concluding that the “Defendant’s Equal Protection claims
economic ‘class of activities’ that have a substantial effect   are barred by a plethora of settled case law, and that
on interstate commerce.” Id. at 17 (citations omitted).         Defendants advance no convincing basis to revisit that
Moreover, the Court explained that it “need not determine       case law,” the court noted, “[t]o date, every reviewing
whether respondents’ activities, taken in the aggregate,        court has held that Congress acted rationally in drafting
substantially affect interstate commerce in fact, but only      the CSA, placing marijuana on Schedule I, and setting up
whether a ‘rational basis’ exists for so concluding.” Id. at    an agency procedure for scheduling changes.” Ibid. And
22. The Court had no trouble finding that “Congress had a       as in Taylor, this Court “is bound by those cases decided
rational basis for concluding that leaving home-consumed        by the Sixth Circuit holding that Congress acted rationally
marijuana outside federal control” would have a                 in scheduling marijuana and enacting a regulatory
“substantial influence on price and market conditions.” Id.     procedure for future scheduling decisions.” Ibid. (citing
at 19.                                                          United States v. Burton, 894 F.2d 188, 192 (6th Cir.
                                                                1990); United States v. Greene, 892 F.2d 453, 455–56
Here, the defendant argues such a rational basis no longer      (6th Cir. 1989)).
exists because state regulation of marijuana has done far
more to affect price, market conditions, and the                *7 Although the adoption of consecutive appropriations
trafficking of       marijuana     both interstate      and     riders does suggest that Congress slowly may be
internationally. Although not entirely clear from his           modifying its stance on marijuana use, the defendant does
briefing, it seems the defendant believes that state            not present a “convincing basis to revisit settled case
regulation of marijuana has lessened home-consumed              law.” Taylor, 2014 WL 12676320, at *4. The defendant
marijuana’s substantial effect on interstate commerce and       has not asserted a plausible constitutional challenge to the
that Congress, by adopting appropriations riders, intended      CSA. His request to dismiss the indictment will be
to place regulation of medical marijuana use beyond the         rejected.
CSA’s reach. Although some states have taken on a
primary regulatory role, that does not necessarily suggest
Congress now lacks a rational basis for concluding home-
consumed marijuana use substantially affects price and
market conditions. As the Sixth Circuit concluded in                                        III.
United States v. Marcinkewciz, 543 Fed.Appx. 513, 516
                                                                The defendant has not shown that the federal CSA is
(6th Cir. 2013), the defendant has “offered no principled
                                                                unconstitutional as applied to his present prosecution. It is
way to distinguish Raich,” and accordingly, his claim is
                                                                appropriate, however, to hold an evidentiary hearing on
“foreclosed by Raich.” Moreover, in United States v.
                                                                the question whether the DOJ should be enjoined from
Walsh, 654 Fed.Appx. 689, 695 (6th Cir. 2016), as in this
                                                                expending funds on the present prosecution.
matter, the defendants contended “[s]ection 538 of the
2015 Appropriations Act changed the legal landscape in
                                                                Accordingly, it is ORDERED that the defendant’s
which Raich was decided.” In declining to find that the
                                                                motion to dismiss the indictment [dkt. #53] is DENIED
district court abused its discretion in precluding evidence
                                                                IN PART.
of compliance with the MMMA, the Sixth Circuit
explained that “[alt]hough the legal treatment of
                                                                It is further ORDERED that the motion hearing
marijuana, both medical and recreational, has continued
                                                                otherwise is CONTINUED to January 3, 2018 at 9:00
to change in the ten years since [Raich] was decided, it
                                                                a.m., at which time the defendant will be permitted to
remains good law.” Id. at 696. Therefore, the defendant’s
                                                                present evidence to show that he strictly complied with
constitutional challenge based on the Commerce Clause
                                                                the Michigan Marijuana Act with respect to the controlled
fails here.
                                                                substances that form the basis of the indictment.
Undaunted, the defendant, in policy-based argument
                                                                It is further ORDERED that by December 8, 2017, the
spanning approximately eight pages, also contends this
                                                                parties must furnish to the Court lists identifying the
prosecution violates his Equal Protection rights under the
                                                                witnesses to be called, together with an estimated time for
Fifth Amendment’s Due Process Clause. In United States
                                                                the direct examination of each. The parties also must
v. Taylor, No. 14-CR-67, 2014 WL 12676320 (W.D.
                                                                furnish exhibits lists in a form prescribed by the Court in
Mich. Sept. 8, 2014), the defendants presented a nearly
                                                                the scheduling order.
identical argument, imploring the court to find that there
is “no rational reason for continuing to treat marijuana as
